DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera optical lens comprising, from an object side to an image side: a first lens having a positive refractive power; a second lens having a positive refractive power; a third lens having a negative refractive power; a fourth lens; a fifth lens; and a sixth lens, the prior art fails to teach such a camera optical lens simultaneously satisfying he conditional expressions: -20.00 ≤ f2/f3 ≤ -8.00 and 2.00 ≤ d3/d5 ≤ 3.00, as defined and claimed in independent claim 1. 
With regard to dependent claims 2-20, claims 2-20 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iima (U.S. Patent Number 4,812,026), Takatsuki (U.S. Patent Publication 2001/0036022), Yamazaki et al (U.S. Patent Publication 2014/0063323), You (U.S. Patnet Publication 2014/0078603), Nishihata et al (U.S. Patent Publication 2014/0160580), Park et al (U.S. Patent Publication 2015/0055229), Chen et al (U.S. Patent Publication 2015/0062405) and Son (U.S. Patent Publication 2015/0109684) all teach camera optical lens systems comprising, from an object side to an image side, a first lens having positive refractive power, a second lens having positive refractive power, a third lens having negative refractive power, a fourth lens, a fifth lens and a six lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
03 February 2022